DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,823,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the minor differences would be obvious to one of ordinary skill in the art at the time the invention was made.

With respect to pending claim 1, clearly patented claim 1 anticipates all of the features of pending claim 1 because patented claim is narrower in scope then pending claim 1, and the differences between the patented claim and the pending claim (the additional features in the patented claim that are not present in the pending claim) are highlighted in the patented claim for the applicant’s and the readers convenience.

Pending claim 1 recites a method comprising:
receiving, into a measurement tool, a substrate having a material feature, wherein the material feature is formed on the substrate according to a design feature;
applying a source signal on the material feature;
collecting a response signal from the material feature by using the measurement tool;
with a computer connected to the measurement tool, calculating a simulated response signal from the design feature; and
with the computer, in response to determining that a difference between the collected response signal and the simulated response signal exceeds a predetermined value, causing the measurement tool to re-measure the material feature.

Patented 1 recites a method comprising:
receiving, into a measurement tool, a substrate having a material feature, wherein the material feature is formed on the substrate according to a design feature;
applying a source signal on the material feature by using a source in the measurement tool having a tool setting parameter;
collecting a response signal from the material feature by using a detector in the measurement tool to obtain measurement data;
with a computer connected to the measurement tool, calculating a simulated response signal from the design feature using the tool setting parameter; and
with the computer, in response to determining that a difference between the collected response signal and the simulated response signal exceeds a predetermined value, causing the measurement tool to re-measure the material feature.

It is noted that the combination of pending claims 1-3 is essentially patented claim 1.

With respect to pending claim 4, the combination of pending claims 1-4 is anticipated by the combination of patented claims 1-4, because patented claims 1-4 possess all of the features of the combination of pending claims 1-4.

Pending claims 5-10 correspond to patented claims 5-10, respectively.
With respect to pending claim 11, clearly patented claim 11 anticipates all of the features of pending claim 11 because patented claim is narrower in scope then pending highlighted in the patented claim for the applicant’s and the readers convenience.

Pending claim 11 recites a method comprising:
with a computer connected to a measurement tool, receiving a design data having design feature, wherein a material feature is formed on a substrate according to the design feature;
with the measurement tool, performing a measurement on the material feature by collecting a secondary electron signal from the material feature;
with the computer, executing a simulation using the design feature to generate a simulated secondary electron signal; and
in response to determining that a difference between the collected secondary electron signal and the simulated secondary electron signal exceeds a predetermined value, re-measuring the material feature with the measurement tool.

Patented claim 11 recites a method comprising:
with a computer connected to a measurement tool, receiving a design data having design feature, wherein a material feature is formed on a substrate according to the design feature;
with the measurement tool, performing a measurement on the material feature by applying an electron beam on the material feature and collecting a secondary electron signal from the material feature using a scanning electron microscope (SEM) tool having a tool setting parameter;
with the computer, executing a simulation using the design feature and the tool setting parameter to generate a simulated secondary electron signal; and
in response to determining that a difference between the collected secondary electron signal and the simulated secondary electron signal exceeds a 

Pending claims 12-15 correspond to patented claims 12-15, respectively.

With respect to pending claim 16, clearly patented claim 16 anticipates all of the features of pending claim 16 because patented claim is narrower in scope then pending claim 16, and the differences between the patented claim and the pending claim (the additional features in the patented claim that are not present in the pending claim) are highlighted in the patented claim for the applicant’s and the readers convenience.

Pending claim 16 recites a system comprising: 
a design database;
a measurement tool connected to the design database, the measurement tool configured to:
with a source, generate a source signal on a material feature; and 
collect a response signal from the material feature; and 
a computer connected to the measurement tool and the design database, wherein the computer is configured to:
generate a simulated response signal; and
cause the measurement tool to re-measure the material feature in response to determining that a difference between the response signal and the simulated response signal exceeds a predetermined value.

Patented claim 16 recites a system comprising:
a design database;
a measurement tool connected to the design database, the measurement tool having a tool setting parameter, the measurement tool configured to:
with a source, generate a source signal on a material feature; and 
with a detector, collect a response signal from the material feature to obtain a measurement of the material feature;
a computer connected to the measurement tool and the design database, wherein the computer is configured to:
generate a simulated response signal using the tool setting parameter; and 
cause the measurement tool to re-measure the material feature in response to determining that a difference between the response signal and the simulated response signal exceeds a predetermined value.

Pending claims 17-20 correspond to patented claims 17-20, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:
https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        May 7, 2021
/RDH/